Citation Nr: 1600393	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active duty service from July 1981 to July 1985 and from February 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), that denied entitlement to a disability evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative changes and L4-L5 herniated nucleus pulposus.  

In a December 2011 decision, the Board denied entitlement to a disability rating in excess of 20 percent for the service-connected chronic lumbosacral strain with degenerative changes and L4-L5 herniated nucleus pulposus.  The Board remanded the issue of entitlement to separate disability ratings for the right and left lower extremity radiculopathy associated with the service-connected chronic lumbosacral strain with degenerative changes and L4-L5 herniated nucleus pulposus.  

In an April 2013 rating decision, the RO assigned separate 10 percent ratings to the right lower extremity radiculopathy and the left lower extremity radiculopathy under Diagnostic Code 8520 from August 24, 2007.  However, as that grant does not represent a total grant of benefits sought, the claim for a higher initial rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2014 statement, the Veteran indicated that he was scheduled to undergo EMG testing of the right and left lower extremity radiculopathy at VA and he may have to undergo additional surgery.  In the 2015 brief on appeal, the Veteran's representative argued that the Veteran should be afforded additional VA examination to obtain medical evidence as to the current severity of the radiculopathy of the left and right lower extremities.  The record shows that the last VA examination was in 2009.  Because of the evidence of possible worsening since the last examination in 2009, a new examination is needed to determine the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected radiculopathy of the left and right lower extremities since 2008.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.  The AOJ should obtain the Veteran's VA treatment records dated from 2007 to present including records of the EMG performed in July 2014 at the Bay Pines VA medical facility.  The RO should ask the Veteran to identify all VA facilities where he receives treatment for this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected radiculopathy of the left and right lower extremities.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.

2.  Obtain the Veteran's VA treatment records dated from 2007 to present including records of the EMG performed in July 2014 at the Bay Pines VA medical facility.  

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected radiculopathy of the left and right lower extremities.   

4.  After completing all indicated development, readjudicate the claims for higher initial ratings for radiculopathy of the left and right lower extremities.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



